Citation Nr: 9931792	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  95-14 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from April 1969 to January 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1993 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that held that new and material 
evidence had not been submitted to reopen the veteran's claim 
of entitlement to service connection for PTSD.

An April 1997 Board decision held that new and material 
evidence had been received to reopen the veteran's claim for 
service connection for PTSD and remanded the appeal.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for PTSD 
is well grounded and all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.

2.  The veteran does not currently have PTSD.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for PTSD 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  PTSD was not incurred during the veteran's active 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 1991); 
38 C.F.R. § 3.304(f) (1999)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has claimed entitlement to service connection for 
PTSD.  As a preliminary matter, the Board finds that his 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  A well-grounded service connection claim for PTSD 
has been submitted when there is "[1] medical evidence of a 
current [PTSD] disability; [2] lay evidence (presumed to be 
credible for these purposes) of an inservice stressor, which 
in a PTSD case is the equivalent of inservice incurrence or 
aggravation; and [3] medical evidence of a nexus between 
service and the current PTSD disability."  Cohen v. Brown, 
10 Vet. App. 128, 137 (1997).

The record reflects that the report of a September 1982 VA 
examination, as well as a December 1992 VA outpatient 
treatment record, both reflect diagnoses of PTSD and relate 
the PTSD to the veteran's Vietnam experience.  The veteran 
served in Vietnam as an infantryman and has been awarded the 
Combat Infantry Badge.  Therefore, the Board concludes that 
there is medical evidence of PTSD that is medically related 
to his service experience in combat.

The Board is satisfied that, to the extent possible, all 
relevant facts have been properly and sufficiently developed.  
Treatment records have been obtained and the veteran has been 
afforded examinations.  Following the April 1997 remand, 
letters were directed to the Social Security Administration 
requesting documents and to the veteran.  The Social Security 
Administration did not respond.  The May 1997 letter to the 
veteran requested various information.  The veteran's march 
1999 response indicated that records were available from a VA 
clinic.  These records were requested.  An attempt was made 
to schedule the veteran for two separate examinations.  On 
April 2 and 7, 1999, the veteran failed to report for the 
scheduled examinations.  A May 1999 supplemental statement of 
the case provided the veteran notification that no response 
had been received from the Social Security Administration and 
that the veteran had failed to report for scheduled 
examinations.  

Although the veteran's representative has asserted that VA 
must show a lack of good cause for failing to report and that 
VA has failed to inform the veteran of the consequences of 
failure to report for examination, the supplemental statement 
of the case advises the veteran of the dates he failed to 
report for examinations and that any evidence from those 
examinations that might have been material to his claim could 
not be considered.  The Board concludes that this 
sufficiently informs the veteran of the consequences of his 
failure to undergo the scheduled examinations, indicating to 
him that the claim will be decided on the evidence of record.  
Further, no cause has been shown for the veteran's failure to 
report to the examinations.  In this regard the Board 
observes that the addresses used in communicating with the 
veteran in the May 1997 letter, requesting the scheduling of 
the examinations in March 1999, and on the supplemental 
statement of the case in May 1999, are the same address most 
recently shown of record prior to the May 1997 communication 
and the same as was reported in the veteran's March 1999 
communication.  In view of the above, the Board concludes 
that the RO has fulfilled VA's duty to advise the veteran of 
any evidence necessary to complete his application for 
service connection and that all possible development has been 
completed.  Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  
The Board also finds that no further action by VA is required 
to comply with this duty to assist under 38 U.S.C.A. 
§ 5107(a).

The record reflects that the veteran was awarded the Combat 
Infantry Badge and the Board concludes that he engaged in 
combat with the enemy.  The primary consideration is whether 
the veteran currently has PTSD that is related to his combat 
experience during active service.

A review of the record reflects that the veteran has received 
multiple psychiatric diagnoses since his discharge from 
active service.  For example, the reports of VA hospital 
discharge summary relating to a hospitalization in 1972 and a 
June 1973 VA neuropsychiatric examination reflect the 
diagnosis of explosive personality.  Other examples of 
various diagnoses offered include anxiety neurosis as shown 
in a July 1975 VA treatment record, schizophrenia as 
demonstrated in September 1982 VA examination report and VA 
treatment records dated in November 1992 and January and May 
1993, personality disorder as shown in April and August 1984 
treatment and hospital records and May and July 1990 VA 
treatment records, major depression as shown in September 
1987, December 1989, and September 1994 VA treatment records, 
and other disorders, including psychotic disorder not 
otherwise specified, dysthymia, adjustment disorder, and 
depression.  Schizo-affective disorder was indicated in March 
1983 and April 1984 VA treatment records and most recently, 
again indicated in January and February 1999 VA treatment 
records.  With this overview in mind, the Board will focus on 
references to whether or not the veteran has PTSD.

While the report of a September 1982 VA psychiatric 
examination reflects that the veteran had PTSD, a VA hospital 
discharge summary, relating to a period of hospitalization in 
July and August 1986, reflects a diagnosis of PTSD, 
provisional.  A January 1987 VA treatment record indicates a 
diagnosis of malingering versus PTSD.

In August 1990, the veteran underwent a psychological 
evaluation.  The summary relating thereto indicates that the 
evaluation was ambiguous, concluding that what PTSD was 
present was not pure culture PTSD.  The report of a September 
1990 VA examination concludes that the veteran had atypical 
psychosis with possible PTSD.  The report indicates that 
making a definitive diagnosis of PTSD was impossible at the 
time.

VA treatment records, dated in December 1992, and February 
and March 1993, continued to indicate that the veteran had 
PTSD.

In March 1993, the veteran was afforded a VA psychiatric 
examination by a board of two psychiatrists.  The four-page, 
single space, report of that examination reflects that the 
veteran's records were available and reviewed extensively.  
The assessment concludes that the veteran had an organic 
personality disorder.  It further indicates that his reports 
of post-traumatic symptomatology had been inconsistent and 
uncompelling.

In June 1994, a diagnosis included rule out PTSD and in July 
1994, a history of PTSD was referred to.  In September 1994, 
PTSD and schizo-affective disorder were indicated and in 
October 1994, a schizo-affective disorder versus PTSD were 
referred to.  As indicated previously, most recent VA 
treatment records, dated in 1998 and 1999, refer to schizo-
affective disorder and anxiety and depression.  There is no 
reference to the veteran having PTSD in 1998 and 1999.

All of the outpatient and inpatient treatment records, as 
well as the reports of VA examinations accomplished in June 
1973, September 1982, and September 1990, are probative, 
competent medical evidence.  With respect to this evidence, 
small to medium probative weight will be accorded because at 
the time the health care was provided the veteran or at the 
time the examination was accomplished, the health care 
professional did not have access to the veteran's entire 
medical and military history.  In this regard, it is noted 
that the report of the June 1973 VA neuropsychiatric 
examination does not indicate that the examiner had access to 
these historical records and appears to reflect that the 
examiner obtained the history from the veteran.  Further, it 
is noted that the reports of the September 1982 and September 
1990 VA examinations specifically indicate that no claims 
file was available.  The report of the August 1990 VA 
psychological evaluation will also be accorded small to 
medium probative weight because, although the veteran's 
claims file was available, the results of the evaluation were 
ambiguous.  

Although, during the veteran's personal hearing, he indicated 
that the report of the March 1993 VA board of two psychiatric 
evaluation was very limited in scope, the Board concludes 
that a review of the four-page, single space, report relating 
to that examination and the detailed nature of that report 
are reflective of an in-depth review of the veteran's medical 
and service history by the examiners.  Because the examiners, 
at the time of the March 1993 VA examination, were tasked 
with the goal of determining whether or not the veteran has 
PTSD related to his service in Vietnam and because of the in-
depth nature of the report of their examination reflecting 
extensive review of the veteran's psychiatric history, as 
well as his service history, including his current 
complaints, the Board will accord very large probative weight 
to the report of the March 1993 VA examination by a board of 
two psychiatrists.  In arriving at the conclusion that very 
large probative weight will be accorded the report of this 
examination, consideration has been given to the fact that 
two psychiatrists accomplished the examination and consulted 
together in arriving at their conclusion.

The Board believes that the veteran has offered his sincere 
testimony regarding his belief that he has PTSD that is 
related to service.  However, has a lay person, he is not 
qualified to offer a medical diagnosis or medical etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Therefore, his belief that he has PTSD will not be accorded 
any probative weight.

In light of the above analysis with respect to the evidence 
of record and the probative weight to be accorded that 
evidence, there is evidence of small to medium probative 
weight that is both for and against a finding that the 
veteran has PTSD.  In this regard, it is noted that 
throughout the time period from the veteran's discharge from 
service, various diagnoses have been offered, indicating an 
on-going struggle to determine whether or not the veteran had 
PTSD with some clear diagnoses of PTSD being offered, some 
conflicting diagnoses and some diagnoses indicative of other 
psychiatric disability, with the most recent treatment 
records indicating that the veteran has other diagnosed 
psychiatric disability, but not indicating that he currently 
has PTSD.  Therefore, the Board concludes that the evidence 
of small to medium probative weight is, in essence, of equal 
weight both for and against a conclusion that the veteran has 
PTSD.  However, with consideration that very large probative 
weight has been accorded the report of the March 1993 VA 
psychiatric examination by a board of two psychiatrists, a 
preponderance of the evidence is then against a finding that 
the veteran has PTSD.  Accordingly, since a preponderance of 
the evidence is against the conclusion that the veteran has 
PTSD, service connection for this disorder is not warranted.

The Board notes that substantive changes were made by 
regulatory amendments, effective November 7, 1996, to the 
schedular criteria for evaluating psychiatric disorders, as 
defined in 38 C.F.R. §§ 4.125-4.132 (1999).  See 61 Fed. Reg. 
52695-52702 (1996).  Where the law or regulations governing a 
claim change while the claim is pending, the version most 
favorable to the claimant applies, absent Congressional 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).  In Cohen, at 139, it was held that the 
regulatory changes referenced above adopted the criteria 
contained in the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, 1994 (DSM-IV) of the American 
Psychiatric Association, for the diagnosis of PTSD.  These 
criteria subjectively look to the susceptibility of the 
individual to the claimed (and verified) stressors necessary 
to support a diagnosis of PTSD.  This constitutes a 
liberalization of the prior DSM-III-R standards requiring an 
"event that is outside the range of usual human experience 
and that would be markedly distressing to almost anyone."  
Cohen, at 140-144, citing Zarycki v. Brown, 6 Vet. App. 91, 
99 (1993); 38 C.F.R. §§ 4.125, 4.126; DSM, Third Edition, 
Revised, 1987 (DSM-III-R).  No supplemental statement of the 
case (SSOC) or other communication from the RO has notified 
the veteran or his representative of these regulatory 
amendments.

Before entering an order denying the veteran's PTSD claim, 
therefore, the Board must determine whether rendering a 
decision prior to consideration of the changed regulations by 
the RO would prejudice the veteran in the course of his 
appeal.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).  In doing so, it must apply the binding precedent 
opinion of VAOPGCPREC 16-92, 57 Fed. Reg. 49747 (1992); 
38 U.S.C.A. § 7104(c); 38 C.F.R. § 19.5.  That opinion observes 
that whether the Board is required to remand a case "to cure 
a deficiency in the statement of the case" depends "on the 
circumstances of the individual case."  VAOPGCPREC 16-92, 
para. 19.  If the Board can fairly conclude that the veteran 
has not been prejudiced by omission from the SSOC of a 
pertinent regulatory citation, it may properly render a 
decision.  Bernard at 394, citing VAOPGCPREC 6092; 
38 U.S.C.A. § 7261(b); Thompson v. Derwinski, 1 Vet. App. 251 
(1991).

Because the Board's decision to deny service connection for 
PTSD is based upon the veteran not currently having PTSD, 
without regard to the sufficiency of any stressor noting that 
the veteran has the Combat Infantry Badge, it would not be 
changed by application of the recently adopted DSM-IV 
criteria.  Accordingly, the Board finds that its rendering of 
a decision on this issue will not prejudice the veteran, and 
there is no requirement to remand this case to the RO for 
additional consideration.


ORDER

Service connection for PTSD is denied.



		
	ROBERT E. SULLIVAN	
	Member, Board of Veterans' Appeals




 

